Exhibit 10.1

SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT

THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated December 18, 2017
(the “Effective Date”) (this “Second Amendment”), is entered into by and among
RAIT CRE CONDUIT IV, LLC, a Delaware limited liability company, as seller
(together with its permitted successors and assigns in such capacity, “Seller”),
BARCLAYS BANK PLC, a public limited company organized under the laws of England
and Wales, as purchaser (together with its successors and assigns in such
capacity, “Purchaser”), and RAIT FINANANCIAL TRUST, a Maryland real estate
investment trust, as guarantor (together with its successors and permitted
assigns, in such capacity, “Guarantor”).  Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Repurchase Agreement (as defined below).

R E C I T A L S

WHEREAS, Seller and Purchaser are parties to that certain Master Repurchase
Agreement, dated as of December 23, 2014, as amended by that certain Omnibus
Amendment to Master Repurchase Agreement and Other Transaction Documents, dated
December 28, 2016 but effective as of December 20, 2016, by and among Seller,
Purchaser and Guarantor (as so amended, the “Existing Repurchase Agreement” and,
as amended by this Second Amendment, and as hereafter further amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, the “Repurchase Agreement”); and

WHEREAS, the parties hereto desire to make certain amendments and modifications
to the Existing Repurchase Agreement.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1.Amendments to Existing Repurchase Agreement.

(a)Effective as of the Effective Date, the definition of “Termination Date” in
Article 2 of the Existing Repurchase Agreement is hereby deleted in its entirety
and replaced with the following:  

“Termination Date” shall mean the day that is the earlier of (i) June 18, 2018,
or (ii) the day on which an Event of Default occurs (after all applicable grace,
notice and/or cure periods).

(b) Effective as of the Effective Date, Article 3(m) is hereby deleted in its
entirety and replaced with the following:

 

(m)

[Reserved.]

 

 

24115358.4.BUSINESS

--------------------------------------------------------------------------------

 

Section 3.

Transaction Documents in Full Force and Effect as Modified.

Except as specifically modified hereby, the Transaction Documents shall remain
in full force and effect in accordance with their terms and are hereby ratified
and confirmed.  All references to the Transaction Documents shall be deemed to
mean the Transaction Documents as modified by this Second Amendment.  This
Second Amendment shall not constitute a novation of the Transaction Documents,
but shall constitute modifications thereof.  The parties hereto agree to be
bound by the terms and conditions of the Transaction Documents, as modified by
this Second Amendment, as though such terms and conditions were set forth
herein.

Section 4.Representations.

Seller and Guarantor each represents and warrants, as of the Effective Date, as
follows:

(a)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;

(b)the execution, delivery and performance by it of this Second Amendment are
within its corporate, company or partnership powers, has been duly authorized
and does not contravene (i) its organizational documents or its applicable
resolutions, (ii) any Requirements of Law or (iii) any contractual obligation to
which it is a party;

(c)other than applicable resolutions, no consent, license, permit, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability by or against it of this
Second Amendment or the Transaction Documents;

(d)this Second Amendment has been duly executed and delivered by it;

(e)each of this Second Amendment and the Transaction Documents constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
other limitations on creditors’ rights generally and general principles of
equity;

(f)to Seller’s and Guarantor’s knowledge, no Material Adverse Effect, Margin
Deficit, Default or Event of Default under the Repurchase Agreement has occurred
and is continuing as of the date hereof or will result from giving effect to
this Second Amendment; and

(h)all representations and warranties made by Seller and Guarantor in the
Transaction Documents (except to the extent disclosed in a Requested Exceptions
Report or in Guarantor’s quarterly report on Form 10-Q or annual report on Form
10-K) are true, correct, complete and accurate in all material respects as of
the date hereof and as of December 19, 2017.

Section 5.Fees and Expenses.

(a)Extension Fee.  On the date hereof and as a condition precedent to the
effectiveness of this Second Amendment, Seller shall pay to Purchaser an
Extension Fee, such

2

224115358.4.BUSINESS

--------------------------------------------------------------------------------

amount to be paid to Purchaser in Dollars, in immediately available funds,
without deduction, set-off or counterclaim.  Notwithstanding anything to the
contrary in the Fee Letter or any other Transaction Document, for the purpose of
this Second Amendment, “Extension Fee” shall mean a non-refundable fee equal to
the product of (i) 0.125% and (ii) the Maximum Facility Purchase Price.

(b)Expenses. Seller and Guarantor shall pay on demand all of Purchaser’s
out-of-pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Second Amendment.

Section 6.Miscellaneous.

(a)This Second Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  The parties intend that faxed signatures and electronically imaged
signatures such as PDF files shall constitute original signatures and are
binding on all parties.

(b)The descriptive headings of the various sections of this Second Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c)This Second Amendment (together with the other Transaction Documents, as
amended hereby) represents the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties.  There are no unwritten oral agreements between the
parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3

324115358.4.BUSINESS

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

SELLER:

RAIT CRE CONDUIT IV, LLC
a Delaware limited liability company

 

By:

RAIT Partnership, L.P., its sole Member and Manager

 

 

By:

RAIT General, Inc., its General Partner

 

 

 

By:  

/s/ Jamie Reyle

 



Name: Jamie Reyle

 



Title: General Counsel  

 

 

GUARANTOR:

RAIT FINANCIAL TRUST
a Maryland real estate investment trust

 

 

By:  

/s/ Jamie Reyle

 



Name: Jamie Reyle

 



Title: General Counsel  

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]




 

Barclays-RAIT Floater Repo - Second Amendment

--------------------------------------------------------------------------------

PURCHASER:

BARCLAYS BANK PLC
a public limited company originated under the laws of England and Wales

 

By:     /s/ Francis X. Gilhool

Name: Francis X. Gilhool

Title: Managing Director

 

 

 

 

Barclays-RAIT Floater Repo - Second Amendment